Citation Nr: 1448249	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hip disability, to include osteoarthritis and degenerative joint disease (DJD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to November 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was previously before the Board in December 2013 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives as to the claim for a hip disability.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Veteran requested a Board hearing and was scheduled for a hearing in February 2013.  However, the Veteran did not report for the hearing and did not provide good cause for the failure to report.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2014).  Therefore, the Board may proceed to adjudicate this appeal.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence is against a finding that a hip disability, to include osteoarthritis and DJD, is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.


CONCLUSION OF LAW

The criteria for service connection for a hip disability, to include osteoarthritis and DJD, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Here, the letter was complete and issued prior to the rating decision on appeal.  Thus, the notification letter was adequate.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to assess his hip disability in February 2014.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in December 2013.  The Board specifically instructed the AOJ to obtain all outstanding treatment records, including VA treatment records dating prior to March 1996 and from February 2012 to the present, schedule the Veteran for an examination to determine whether the Veteran's left hip disability is etiologically related to service, and to readjudicate the claim on appeal.  Subsequently, all outstanding treatment records were obtained and associated with the claims folder and the Veteran was afforded a hip examination in February 2014.  The Board notes that while the December 2013 remand instructed the AOJ to schedule an examination to determine if the Veteran's left hip disability was etiologically related to service, at the examination, the Veteran confirmed it was his right hip that he wanted examined, not his left.  As such, the C&P examiner examined the Veteran's right hip DJD to determine if it was etiologically related to service.  

Thereafter, the Veteran's claims were readjudicated in a February 2014 SSOC.  The Board further notes that in the SSOC, the AOJ recharacterized the Veteran's claim as a right hip disability, to include osteoarthritis, previously claimed as left hip.  Thus, the AOJ addressed the contentions on appeal regarding the hip disability, both as to the original left hip contentions and the current right hip contentions.  In short, the Veteran, although he originally claimed a left hip disability and noted that it was his left hip that was in question in subsequent adjudication documents, to include the substantive appeal, after remand in the examination the Veteran switched which hip he was contending should be service connection and his representative has continued this contention that it is not the left but the right hip that is in question (despite prior submissions to the contrary).  In response, the Board has recharacterized the Veteran's claim as a hip disability, to include osteoarthritis.  

The Board has carefully considered whether there was compliance with the prior remand directives and whether there is any other due process considerations, to include additional notice,  that may needed to be sent due to this change in the Veteran's contentions.  After this consideration, the Board finds that no additional development in required.  This conclusion is based on there would be no benefit flowing to the Veteran to order further development regarding contentions he is no longer advancing.  In addition, the notice previously provided the Veteran the general notice needed to substantiate claims for service connection and it was the Veteran himself that altered his contentions after the appeal was already perfected.  The Board finds that the notice fully informed him of the information needed to substantiate this claim.  The examiner in the February 2014 examination report tailored his responses to the Veteran's current contentions and the Board has broadened the characterization of the issue on appeal to ensure complete consideration of the Veteran's contentions.  That is, this development shows that VA and the Board have been responsive to the Veteran's contentions and completed the development need to address the current contentions.  Again, there would be no benefit to remand for further development regarding contentions the Veteran no longer is pursuing and, thus, under these facts, the Board finds that there has been compliance with the prior Board remand directives and that there are no outstanding due process considerations that need to be addressed before proceeding to adjudication of the claim upon the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Legal Criteria
Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.  § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as DJD are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2014).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that he should be entitled to service connection for his hip disability, to include osteoarthritis, as a result of active service.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In A February 2014 Compensation and Pension (C&P) examination, the Veteran was diagnosed with DJD of the right hip.  Other VA treatment records document diagnoses of hip disabilities.

The Veteran fails to satisfy the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In-service treatment records and STRs are silent for any treatment or complaint in service, or within one year of discharge, for a hip disability, to include osteoarthritis.  The Veteran himself has never asserted an in-service injury to a hip.

Additionally, in the February 2014 C&P examination, the VA examiner opined that it was less likely than not that the Veteran's right hip disability was related to active service.  The examiner's rationale was that there was no evidence of in-service complaint or diagnosis of a hip disability.  The examiner also indicated consideration of the Veteran's lay statements, noting that the Veteran's own injury history in service did not support a nexus to the current disability.  

For the above-stated reasons and bases, the Board concludes that the preponderance of the evidence is against a finding that service connection for a hip disability, to include osteoarthritis, is warranted.

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's hip disability, to include osteoarthritis, manifested to a compensable degree within one year of separation from service, or that the Veteran had continuous symptomatology of a hip disability, to include osteoarthritis, since separation from service.  There is no evidence, and the Veteran has not asserted, that the disability developed to a compensable level with a year of service.  In his claim for benefits, the Veteran indicated that a left hip disability began in 2003, many years after service.  Although as noted, the Veteran has now indicated he meant the right hip, he has not indicated an injury in service or indicated continuity of symptomatology since service.

As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of a hip disability, to include osteoarthritis, since service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

Here, as noted above, the Veteran himself as not provided a basis for substantiating that a current hip disability is related to service.  That is, he has not provided lay statements that would provide a basis for substantiating this appeal.  As noted, he indicated onset after service and has not detailed how the post-service disability is related to service.  On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for a hip disability, to include osteoarthritis, and this claim must be denied.


ORDER

Entitlement to service connection for a hip disability, to include osteoarthritis and DJD, is denied.


REMAND

A June 1981 STR noted that the Veteran had high blood pressure in service.  However, in a February 2014 C&P examination for hypertension, the examiner noted that he could not find evidence of treated hypertension while in service.  As the C&P examiner's opinion appears to rest on an incomplete and inaccurate understanding of the Veteran's medical history, the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A new VA examination is necessary to determine the etiology of the Veteran's current hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the above has been completed, schedule the Veteran for a VA hypertension examination, by an appropriate examiner.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner is asked to respond as to whether it is at least as likely as not (a 50 percent probability or more) that hypertension was:

a. Incurred during service;

b. Manifested within one year of separation from service by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; that he had a history of diastolic pressure that were predominantly 100 or more that required continuous medication for control;

c. Or otherwise etiologically or causally related to military service.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such an opinion requires speculation.

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


